DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, a support pod with a locking ring, in the reply filed on 2/22/22 is acknowledged.
Information Disclosure Statement
Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. The place of publication refers to the name of the journal, magazine, or other publication in which the informa-tion being submitted was published.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12, 13, 18, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 7 of U.S. Patent No. 10,690,434 and claims 6 and 7 of U.S. Patent No. 10,323,897. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are generic to all that is recited in the patent claims.  In other words, the patent claims fully encompass the subject matter the application claims and therefore anticipate the application claims.  Since the applications claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.  Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 14-19, 21, 23, 24, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuwirth (US Patent 2,461,915). Neuwirth discloses a support pod, the support pod comprising: a support (14); a leg telescopingly (10) joined with the support, the leg including a longitudinal axis; a lock ring (9) rotatably joined with the support; and a lock element (18) between the leg and the lock ring, wherein the lock ring is rotatable about the longitudinal axis to move the lock element into at least one of a plurality of grooves to lock the leg relative to the support in a locked mode and establish a particular overall length of the pod (col. 3, lines 44-65).

With regards to claim 14. The support pod of claim 12, wherein each of the plurality of grooves includes an angled bottom. (by definition a “groove” has an angled bottom, (note that “angled” can be ANY angle))

With regards to claim 15. The support pod of claim 12, wherein each of the plurality of grooves is downwardly angled relative to the longitudinal axis. (see at least Fig. 3)

With regards to claim 16. The support pod of claim 12, wherein the lock element (18) (16) is a spherical bearing that is rollable relative to a surface of the leg and the plurality of grooves.

With regards to claim 17. The support pod of claim 12, wherein the lock element rolls relative to a ramped surface (16) closer to the longitudinal axis in the locked mode.

With regards to claim 18. A support pod, the support pod comprising: a support; a leg telescopingly joined with the support, the leg including a longitudinal axis; a lock ring rotatably joined with the support; a lock element between the leg and the lock ring; wherein the lock ring is rotatable in a first direction about the longitudinal axis to move the lock element into at least one of a plurality of grooves to lock the leg relative to the support in a locked mode and establish a particular overall length of the pod; wherein the lock ring is rotatable in a second direction, opposite the first direction, to remove the lock element from the at least one of the plurality of grooves to unlock the leg relative to the support. (see remarks above)

With regards to claim 19. The support pod of claim 18, wherein the lock element moves relative to a ramped surface closer to the longitudinal axis in the locked mode. (see remarks above)



With regards to claim 23. The support pod of claim 22, wherein the lock element 18 is a ball.

With regards to claim 24. The support pod of claim 21, wherein each of the plurality of grooves is downwardly angled relative to the longitudinal axis. (see remarks above)

With regards to claim 27. The support pod of claim 21, wherein the lock ring is rotatable about the longitudinal axis, wherein rotation of the lock ring about the axis moves the lock element downwardly and around the longitudinal axis along a path. (see remarks above)

Allowable Subject Matter
Claims 20, 22, 25, 26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641